Title: John Henry to Henry Tazewell, 24 December 1797
From: Henry, John
To: Tazewell, Henry


                    
                        Dear Sir
                        Annapolis Decr. 24. 1797.
                    
                    In Mr. Jeffersons Notes on Virginia it is stated (I have not the Book by me) that the Family of Logan were murdered by one of the Cresops. Mr. Martin the Attorney General of Maryland married into that family. He has heretofore and also within the last two weeks addressed a letter or letters to Mr. Jefferson upon this subject. He has likewise stated to me in a conversation which I had with him at my own request, that he now has in his possession documents which will shew that the passage in the Notes is incorrect.
                    As the feelings of Mr. Martin and his friends have been wounded by this part of the Notes, I am anxious that there should be an understanding upon this subject and their Minds made easy.
                    I can see no good reason why Mr. Jefferson should not give some speedy assurance directly to Mr. Martin or to some of his friends that the correction shall take place.
                    Altho in the Great Concerns of our Country we have differed as to the course which it was best to pursue; yet there has never been a time when I had not the highest respect and Esteem for the Character of Mr. Jefferson and of late having resided under the same roof with him, and been an eye witness of his deportment both public and private; I am free to declare that his Virtues have endeared him to me.
                    To lessen the Number of his Enemies and to assuage the accrimoney of those which he now has, are objects which I have much at heart.
                    I have the disposition to say much upon this subject, but a future occasion may be imbraced with more propriety.
                    I however now, from a strong and sincere desire to quiet the Mind of my friend Mr. Martin, as well as for other considerations, entreat you to press upon Mr. Jefferson the propriety of not adding unnecessarily to the Number of his Enemies. They are already numerous and bitter enough God knows.
                    Whatever he does upon the subject Matter of this letter, I know will  be strongly marked with that Sincerity Candour and simplicity which has so eminently distinguished his character.
                    I will thank you for any communication respecting our public affairs. I am dear Sir with Sentiments of respect & Esteem Yr hbe Servt.
                    
                        Jno. Henry
                    
                